                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00534-KDB-DSC
 ERNEST KING,

                    Plaintiff,

     v.                                                            ORDER

 REGINA THOMAS,

                    Defendant.


          THIS MATTER is before the Court on its sua sponte inquiry into subject-matter

jurisdiction following entry of Summary Judgment in this matter in favor of Defendant

Amzon.com, Inc. (“Amazon”). After a careful review of Plaintiff Ernest King’s (“Plaintiff”)

remaining claims against Defendant Regina Thomas (“Thomas”), the Court finds that it must

dismiss Plaintiff’s Complaint without prejudice for lack of subject matter jurisdiction.

                                  I.      RELEVANT BACKGROUND

          Plaintiff filed a pro se complaint against Amazon and Thomas on October 2, 2018. In it he

alleged (1) property flipping, (2) false documentation, (3) amount in controversy, and (4) prayer

for relief. (Doc. No. 1). Plaintiff argues that “this court has jurisdiction of this action under local

and long-arm statutes pursuant to 28 U.S.C. § 1391(a)(2) and 28 U.S.C. § 1332 of diversity

jurisdiction.”1 Id. at 1.

          Plaintiff contends that Thomas, who was acting as his agent at the time, published his book

From Brooklyn to the Grave on Amazon’s self-publishing website without his consent.

Specifically, Plaintiff asserts that Thomas stole his book manuscript and unlawfully kept any


          1
              The Court notes that 28 U.S.C. § 1391(a)(2) governs venue.
                                                   1
profits made from its sales. Id. at 3 (“Ms. Thomas, acting on behalf of Plaintiff—‘supposedly’—

defendant Thomas separated herself from Plaintiff King disappearing with his book manuscript

and shortly thereafter began to reap the benefits of sells [sic].”). He asks for $1,000,000 in

compensatory damages and another $1,000,000 in punitive damages. Id. at 8.

       On December 4, 2018, Amazon filed a motion to dismiss for failure to state a claim. (Doc.

No. 19). To assist in its ruling, the Court sent a Roseboro Order to Plaintiff ordering him to file

supplemental briefings explaining how the Court has subject matter jurisdiction over his claims.

(Doc. No. 44). Plaintiff responded in a document titled “Motion to Amend Supplemental

Pleadings.”2 (Doc. No. 45). Liberally construing Plaintiff’s complaint, the Court interpreted

“property flipping” and “false documentation” as a cause of action for fraud, but then dismissed

Plaintiff’s fraud claim for lack of particularity. (Doc. 47, at 3-4). Plaintiff’s claims for “amount in

controversy” and “prayer for relief” were also dismissed. Id. at 5. The Court did find that Plaintiff

asserted a copyright infringement claim by asserting that “Defendants violated his federally-

registered copyrights.” Id. at 4. The Court, however, explicitly stated that while these claims were

dismissed against Amazon, the order did not affect any of Plaintiff’s claims against Thomas. (Doc.

No. 47, at 5) (“Because Defendant Thomas has not made a motion to dismiss pursuant to Rule

12(b)(6), all of Plaintiff’s claims against Defendant Thomas are still intact.”) (emphasis deleted).

       Amazon filed a motion for summary judgment on July 1, 2019 asking the Court to grant

summary judgment in its favor on Plaintiff’s copyright infringement claim. (Doc. No. 50). The

Court granted Amazon’s motion on November 27, 2019. (Doc. No. 65). Thus, the only remaining

claims in this action are those Plaintiff asserts against Thomas.




       2
       While Plaintiff titled his response as a motion, it is clear from the substance of the
document that it is a response to the Court’s Roseboro Order sent on April 4, 2019.
                                                  2
                                     II.      LEGAL STANDARD

        “The United States Courts are courts of specifically limited jurisdiction and may exercise

only that jurisdiction which Congress has prescribed.” Chris v. Tenet, 221 F.3d 648, 655 (4th Cir.

2000) (citing Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Therefore,

whether the Court has jurisdiction over the subject matter of a case must be considered before

addressing its merits. Jones v. Am. Postal Workers Union, 192 F.3d 417, 422 (4th Cir. 1999).

Indeed, subject matter jurisdiction is so limited that federal “[c]ourts have an independent

obligation to determine whether subject-matter jurisdiction exists, even when no party challenges

it.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010) (internal citations omitted). “No party can waive

the defect, or consent to [subject matter] jurisdiction. No court can ignore the defect; rather a court,

noticing the defect, must raise the matter on its own.” Wisconsin Dep't of Corr. v. Schacht, 524

U.S. 381, 389 (1998) (internal citations omitted); see also Gonzalez v. Thaler, 565 U.S. 134, 141

(2012) (“When a requirement goes to subject-matter jurisdiction, courts are obligated to consider

sua sponte issues that the parties have disclaimed or have not presented.”).

                                           III.   DISCUSSION

        “Federal subject matter jurisdiction exists if the plaintiff’s civil action arises under federal

law, see 28 U.S.C. § 1331 (2012), or if the amount in controversy exceeds $75,000 and the suit is

between citizens of different states, see 28 U.S.C. § 1332(a)(1) (2012).” Hughes v. Wells Fargo

Bank, N.A., 617 Fed. Appx. 261, 263 (4th Cir. 2015). The burden to prove diversity jurisdiction

rests with the party advocating for federal jurisdiction. Lovern v. Edwards, 190 F.3d 648, 654 (4th

Cir. 1999) (“It is elementary that the burden is on the party asserting jurisdiction to demonstrate

that jurisdiction does, in fact, exist.”). If a district court determines at any time before final

judgment that it lacks subject matter jurisdiction, it is bound to dismiss the case.



                                                   3
         In reviewing Plaintiff’s filing, the Court is mindful that pro se filings are held “to less

stringent standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519,

520 (1972). However, Plaintiff’s pro se status does not excuse his burden of proving subject matter

jurisdiction. “Nor does the leniency afforded pro se litigants give this Court license to serve as de

facto counsel for him or to rewrite otherwise deficient pleadings on his behalf in order to sustain

an action.” Dexter v. Alabama, No. 08-0427, 2008 WL 2941156, at * 1 n.1 (S.D. Ala. July 24,

2008).

            A. Federal question jurisdiction is lacking.

         “The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “The presence or absence

of federal-question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides

that federal jurisdiction exists only when a federal question is presented on the face of the

plaintiff’s properly pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987);

see also Martin v. Lagualt, 315 F. Supp. 2d 811 (E.D. Va. 2004) (applying the well-pleaded

complaint rule in the context of a pro se complaint). “The mere assertion of a federal claim is not

sufficient to obtain jurisdiction under 28 U.S.C. § 1331 . . . .” Lovern, 190 F.3d at 654. A claim

that is obviously without merit precludes a federal district court from exercising its jurisdiction.

Id.; see also Hagans v. Lavine, 415 U.S. 528 (1974); Davis v. Park, 856 F.2d 648, 650 (4th Cir.

1988).

         Even the most liberal reading of Plaintiff’s allegations against Thomas would not produce

claims “arising under federal law.” Plaintiff’s allegations resemble state tort claims, not federal

claims. See (Doc. No. 1, at 3) (“Defendant Thomas in her scheme to steal Plaintiff’s material and

[sic] declined to inform Plaintiff about accepting any money deals in her deception.”); (Doc. No.



                                                  4
1, at 3) (“From Brooklyn to the Grave is stolen property.”); (Doc. No. 1, at 4) (“Defendant Thomas

never informed Plaintiff regarding book sell’s [sic] or the accepting money deals on his behalf.

Nor did Plaintiff give Defendant Thomas power of attorney over his book.”); (Doc. No. 1, at 5)

(alleging property fraud schemes committed by Thomas for “artificially inflat[ing] the book sales”

and “keeping all proceeds of the book a secret”); (Doc. No. 1, at 7) (“Defendants has [sic]

committed a tortious act within the state.”); (Doc. No. 45) (citing to various North Carolina statutes

when discussing his claims against Thomas).

       At most, Plaintiff may have alleged copyright infringement against Thomas; however, in

his Complaint he admits that Thomas was his agent and looking for a publisher on his behalf when

she self-published the book through Amazon. (Doc. No. 1, at 2) (“Defendant Regina Thomas,

form[er]ly Regina Fields, once in a relationship with Plaintiff during the initiating events—was

acting as an agent on Plaintiff’s behalf in publishing his book—assisted in the editing and finding

a publisher for his book: From Brooklyn to the Grave.”); (Doc. No. 1, at 3) (stating that Thomas

“was at that time assisting him in editing and finding a publisher for marketing.”). Plaintiff also

submitted the “Certificate of Registration” for his copyright, which lists Thomas as the “Person to

Contact for Rights and Permissions.” (Doc. No. 23-1, Ex. A, at 1). A person authorized by the

copyright owner to publish his or her work, is not an infringer of the copyright. Sony Corp. of Am.

v. Universal City Studios, Inc., 464 U.S. 417, 433 (1984) (“[A]nyone who is authorized by the

copyright owner to use the copyrighted work in a way specified in [17 U.S.C. § 101 et seq.] or

who makes a fair use of the work is not an infringer of the copyright with respect to such use.”).

Thus, even if the Court could construe a copyright infringement claim against Thomas, such a

claim would be without merit based on Plaintiff’s admission that Thomas was his agent.




                                                  5
           B. Diversity of citizenship jurisdiction is lacking.

       “Additionally, federal courts possess original subject matter jurisdiction over all civil

actions, including solely state law claims, when the amount in controversy exceeds $75,000,

exclusive of interests and costs, and the parties’ citizenship is completely diverse.” Dinkins v.

Region, 289 F. Supp. 3d 756, 759 (W.D. Va. 2018) (citing to 28 U.S.C. § 1332 and Lincoln Prop.

Co. v. Roche, 546 U.S. 81, 89 (2005)). Generally, the amount claimed by the plaintiff controls the

amount in controversy determination. St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283,

288 (1938). However, “if, from the face of the pleadings, it is apparent, to a legal certainty, that

the plaintiff cannot recover the amount claimed or if, from the proofs, the court is satisfied to a

like certainty that the plaintiff never was entitled to recover that amount, . . . , the suit will be

dismissed.” Id. at 288; see also Wiggins v. North American Equitable Life Assur. Co., 644 F.2d

1014, 1017 (4th Cir. 1981) (citing to St. Paul Mercury Indem. Co., 303 U.S. 283, when discussing

the amount in controversy requirement); McDonald v. Patton, 240 F.2d 424, 426 (4th Cir. 1957)

(“[I]f it appears to a legal certainty that the plaintiff cannot recover the jurisdictional amount, the

case will be dismissed for want of jurisdiction.”).

       Plaintiff alleges in his Complaint that this Court has diversity jurisdiction over his claims.

(Doc. No. 1, at 1). However, Plaintiff has failed to show he has met the amount in controversy

requirement. While Plaintiff asks for $1,000,000 in compensatory damages and another

$1,000,000 in punitive damages, he has provided no factual basis or explanation for this amount.

In fact, Plaintiff’s book only sold seventeen copies while published on Amazon and resulted in

only $32.13 in royalties. (Doc. No. 27, Ex. B & Ex. C). His assertion that he should recover

$2,000,000 for failure to pay $32.13 is frivolous and without legal merit. See Smith v. Bank of Am.,

No. 3:19-cv-72, 2019 WL 1558701, at *2 (W.D.N.C. Apr. 10, 2019) (“The Court cannot conclude



                                                  6
under these circumstances [where the defendant has failed to explain the measure of damages] that

Plaintiff’s claim for $8,000,000 bears any relation to the damages she actually incurred or was

made in good faith.”); Swearington v. G6 Hosp., LLC, No. 3:14-cv-387, 2014 WL 5454320, at *2

(W.D.N.C. Oct. 27, 2014) (“Here, it is apparent that Plaintiff cannot recover $1,000,000 based on

his claims for fraud, bad faith, and blameworthiness. His assertion that he should recover

$1,000,000 for Defendant’s failure to pay $810 is frivolous and without legal merit. Accordingly,

this Court finds that Plaintiff has failed to satisfy the requirement that the amount in controversy

is in excess of $75,000 and therefore his complaint will be dismissed for lack of jurisdiction.”).

Plaintiff has failed to satisfy the requirement under 28 U.S.C. § 1332(a) that the amount in

controversy exceed $75,000 with respect to his claims against Thomas.

                                           IV.       ORDER

        IT IS THEREFORE ORDERED that Plaintiff’s Complaint (Doc. No. 1) be

DISMISSED without prejudice for lack of subject matter jurisdiction. The Clerk of Court is

directed to close this case.

    SO ORDERED.

                                      Signed: December 12, 2019




                                                 7
